Citation Nr: 9916549	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  98-05 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for cardiovascular disease, 
to include hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1972 to 
February 1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fargo, North Dakota, which denied the benefit sought on 
appeal.

In the representative's written informal hearing 
presentation, dated in June 1999, he characterizes the issue 
to include service connection for residuals of a stroke.  
That issue has not been prepared for appellate review, and is 
referred back to the RO.

 
FINDING OF FACT

Hypertension was manifested during and following service.  


CONCLUSION OF LAW

A cardiovascular disorder, to include hypertension, was 
incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that in a June 1974 rating 
decision, the RO denied service connection for paroxysmal 
tachycardia, and granted service connection for hearing loss.  
By VA letter dated in June 1974, the veteran was notified of 
that rating decision. However, the letter only addressed the 
grant of service connection for hearing loss and the letter 
was silent as to the denial of service connection for 
paroxysmal tachycardia.  As the veteran was never properly 
notified of his appellate rights with respect to the issue of 
service connection for paroxysmal tachycardia, the June 1974 
rating decision was not a final decision as to that issue.  
Consequently, although in an October 1997 rating decision the 
RO framed the issue as "new and material evidence to reopen 
claim for service connection for a heart condition" the 
Board finds that the issue is more appropriately framed as 
set forth on title page of this decision. 

The law provides that service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated in active service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  For certain diseases, such as 
cardiovascular disease, including hypertension, service 
connection may be established by presumption, if there is 
evidence that the disease was manifest to a degree of 10 
percent or more within one year from the date of separation 
from service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§ 3.307, 3.309. 

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for a cardiovascular disorder, 
to include hypertension, is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107.  See Epps v. Gober, 126 F. 3d 
1464, 1468 (1997); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the veteran has presented a 
claim which is not implausible when his contentions and the 
evidence of record are viewed in a light most favorable to 
the claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed to the 
extent possible.

As reflected in the veteran's statements of record, including 
his April 1998 hearing testimony, he essentially contends 
that he developed hypertension during service, which led to 
his current cardiovascular disorder.  For the reasons set 
forth below, the Board finds that the evidence supports an 
award of service connection for a cardiovascular disorder, to 
include hypertension.

The veteran's service medical records indicate that in his 
enlistment examination, his blood pressure was 132/82.  His 
service separation examination, dated in January 1974, 
reveals a blood pressure reading of 170/84.  During service, 
in December 1972, the veteran was treated on an occasion when 
he had been drinking, and became nonresponsive.  His blood 
pressure at that time was 164/100.  

Following service separation, in May 1974, the veteran 
underwent a VA examination and was noted to have a 
tachycardia with a pulse of 120 per minute.  His blood 
pressure was 165/90.  Private medical records from Meritcare 
Hospital, dated in April 1997, reveal that the veteran was 
treated for a principal diagnosis of left cerebral infarct.  
His secondary diagnosis was small vessel cerebrovascular 
disease and hypertension.  

A private medical record from Richard Lenzmeier, M.D., dated 
in April 1998, indicates that he had treated the veteran for 
several years.  Dr. Lenzmeier stated that he reviewed the 
veteran's service medical records and noted a normal blood 
pressure reading upon entry into service, and a high blood 
pressure reading upon service separation.  He also noted the 
blood pressure reading from December 1972, after the veteran 
was intoxicated, but he indicated that that reading could not 
be considered reliable.  However, Dr. Lenzmeirer opined that 
"it can be clearly seen that [the veteran's blood pressure] 
was normal in a rather stressful environment at a recruiting 
center when he went into the service and at discharge and 
three months later the [blood pressure] was elevated."  The 
doctor further stated "[i]t is my opinion that [the veteran] 
did develop hypertension while in military service for the 
United States."  He continued that the blood pressure 
readings in the veteran's service medical records clearly 
indicate that the veteran was "normal tensive when he listed 
[sic] and hypertensive upon discharge."

A May 1998 private medical statement from Ronald L. Johnson, 
M.D., reveals that he reviewed the veteran's claims file and 
disagreed with a diagnosis of hypertension based on the three 
blood pressure readings contained in the veteran's service 
medical records.  He concluded that "it is less than likely 
that hypertension first incurred in the service, and more 
than likely that the first documented manifestation of 
hypertension was [in May 1974]."  

In light of the foregoing, and resolving any remaining doubt 
in the veteran's favor, the Board finds that the evidence 
supports an award of service connection for cardiovascular 
disease, to include hypertension.  This conclusion is 
particularly supported by the statement from Richard 
Lenzmeier, M.D., noted above, which incorporates findings in 
the veteran's service medical records and a post-service VA 
examination.  Additionally, although the statement from 
Ronald L. Johnson, M.D., does not support a finding of 
hypertension during service, that statement does indicate 
that hypertension was documented during the veteran's first 
post-service year, which falls within the presumptive period 
for service connection for hypertension.  See 38 C.F.R. 
§§ 3.307, 3.309.   In short, the Board finds that the balance 
of the evidence is clearly in the veteran's favor, and the 
appeal is granted.  38 U.S.C.A. § 5017(b).  


ORDER

Service connection for a cardiovascular disorder, to include 
hypertension, is granted.  



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

